UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2011 Commission File Number 0-18460 COMMUNITY CAPITAL CORPORATION (Exact name of registrant as specified in its charter) South Carolina 57-0866395 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 1402C Highway 72 West Greenwood, SC 29649 (Address of principal executive offices, including zip code) (864) 941-8200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ()Accelerated Filer ()Non-Accelerated Filer () Smaller Reporting Company (X) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES NO X APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date 10,060,777 shares of common stock, $1.00 par value per share, as of July 31, 2011 COMMUNITY CAPITAL CORPORATION Index PART I. - FINANCIAL INFORMATION Page No. Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets - June 30, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations - Six months ended June 30, 2011 and 2010 and three months ended June 30, 2011 and 2010 4 Condensed Consolidated Statements of Changes in Shareholders' Equity and Comprehensive Income - Six months ended June 30, 2011 and 2010 5 Condensed Consolidated Statements of Cash Flows - Six months ended June 30, 2011 and 2010 6 Notes to Condensed Consolidated Financial Statements 7-24 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 25-50 Item 3. Quantitative and Qualitative Disclosure About Market Risk 50 Item 4. Controls and Procedures 50-51 PART II. - OTHER INFORMATION Item 1. Legal Proceedings 51 Item 1A. Risk Factors 51 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 52 Item 3. Defaults Under Senior Securities 52 Item 4. (Removed and Reserved) 52 Item 5. Other Information 52 Item 6. Exhibits 52 -2- COMMUNITY CAPITAL CORPORATION Condensed Consolidated Balance Sheets PART I. FINANCIAL STATEMENTS Item 1. Financial Statements June 30, December 31, (Dollars in thousands, except share data) (Unaudited) Assets: Cash and cash equivalents: Cash and due from banks $ $ Interest-bearing deposit accounts Total cash and cash equivalents Investment securities: Securities available-for-sale Nonmarketable equity securities Total investment securities Loans held for sale Loans receivable Less allowance for loan losses (14,598 ) (17,165 ) Loans, net Other real estate owned Premises and equipment, net Interest receivable Prepaid expenses Intangible assets Cash surrender value of life insurance Deferred tax asset Income tax receivable Other assets Total assets $ $ Liabilities: Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Advances from the Federal Home Loan Bank Accrued interest payable Junior subordinated debentures Other liabilities Total liabilities Shareholders’ equity: Common stock, $1.00 par value; 20,000,000 shares authorized; 10,721,350 shares issued at June 30, 2011 and December 31, 2010 Capital surplus Accumulated other comprehensive income (460 ) Retained deficit (16,383 ) (17,189 ) Nonvested restricted stock (58 ) (116 ) Treasury stock, at cost (660,573 and 704,702 shares in 2011 and 2010, respectively) (9,590 ) (10,231 ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See Notes to Condensed Consolidated Financial Statments -3- COMMUNITY CAPITAL CORPORATION Condensed Consolidated Statements of Operations (Unaudited) (Dollars in thousands, except for per share data amounts) Six Months Ended June 30, Three Months Ended June 30, Interest income: Loans, including fees $ Investment securities: Taxable Tax-exempt 92 Nonmarketable equity securities 81 66 40 35 Other interest income 53 60 37 40 Total Interest expense: Deposits Federal Home Loan Bank advances Other interest expense Total Net interest income Provision for loan losses Net interest income after provision for loan losses Other operating income: Service charges on deposit accounts Gains on sales of loans held for sale Fees from brokerage services 64 80 Income from fiduciary activities Gain on sales of securities available-for-sale Other operating income Total Other operating expenses: Salaries and employee benefits Net occupancy Amortization of intangible assets 86 Furniture and equipment FDIC banking assessments Net cost of operation of other real estate owned Other operating expenses Total Income (loss) before income taxes ) Income tax provision (benefit) ) 21 Net income (loss) $ $ $ ) $ Basic net income (loss)per share $ $ $ ) $ Diluted net income (loss)per share $ $ $ ) $ See Notes to Condensed Consolidated Financial Statements -4- COMMUNITY CAPITAL CORPORATION Condensed Consolidated Statements of Changes in Shareholders' Equity and Comprehensive Income For the six months ended June 30, 2011 and 2010 (Unaudited) Common Stock Nonvested Restricted Stock Capital Surplus Retained Earnings (loss) Accumulated Other Comprehensive Income (loss) Treasury Stock Total (Dollars in thousands, except for share data) Shares Amount Balance, December 31, 2009 $ $ ) $ $ ) $ $ ) $ Net income Other comprehensive loss, net of tax benefit ) ) ComprehensiveIncome Redemptions of treasury shares(76,870 shares) ) Capitalized expenses associated with rights offering ) ) Amortization of deferred compensation on restricted stock Balance,June 30, 2010 $ $ ) $ $ ) $ $ ) $ Balance, December 31, 2010 $ $ ) $ $ ) $ ) $ ) $ Net income Othercomprehensive income, net of tax effects ComprehensiveIncome Redemptions of treasury shares(44,129 shares) ) Amortization of deferredcompensation onrestricted stock 58 58 Balance,June 30, 2011 $ $ ) $ $ ) $ $ ) $ See Notes to Condensed Consolidated Financial Statements -5- COMMUNITY CAPITAL CORPORATION Condensed Consolidated Statements of Cash Flows (Unaudited) (Dollars in thousands) Six Months Ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Provision for loan losses Deferred income tax benefit Amortization of intangible assets Amortization less accretion on investments 7 Amortization of deferred loan costs and fees, net Amortization of deferred compensation on restricted stock 58 Write downs of other real estate owned Net gain on sales of securities available-for-sale ) ) Net loss on sale of other real estate owned 78 Disbursements of loans held for sale ) ) Proceeds from sales of loans held for sale Decrease in income tax receivable Decrease in interest receivable Decrease in interest payable ) ) Decrease (increase) in other assets ) Increase (decrease) in other liabilities ) Net cash provided by operating activities Cash flows from investing activities: Net decrease in loans to customers Purchases of securities available-for-sale ) ) Proceeds from maturities and sales of securities available-for-sale Purchases of nonmarketable equity securities ) ) Proceeds from sales of nonmarketable equity securities - Proceeds from sales of other real estate owned Purchases of premises and equipment ) ) Net cash provided by investing activities Cash flows from financing activities: Net increase (decrease) in deposit accounts ) Advances of Federal Home Loan Bank borrowings - Repayments of Federal Home Loan Bank borrowings - ) Sales of treasury stock Capitalized expenses associated with rights offering - ) Net cash provided (used) by financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See Notes to Condensed Consolidated Financial Statements -6- COMMUNITY CAPITAL CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1 - Basis of Presentation The accompanying consolidated financial statements have been prepared in accordance with the requirements for interim financial statements and, accordingly, they are condensed and omit disclosures that would substantially duplicate those contained in the most recent annual report to shareholders.The financial statements as of June 30, 2011 and for the interim periods ended June 30, 2011 and 2010 are unaudited and include all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation.The financial information as of December 31, 2010 has been derived from the audited financial statements as of that date.For further information, refer to the financial statements and the notes included in our Annual Report on Form 10-K for the year ended December 31, 2010.In preparing the financial statements, the Company has evaluated events and transactions occurring subsequent to the financial statement date through the date the financial statements were available to be issued for potential recognition or disclosure. Note 2 – Pending Merger On March 30, 2011, the Company and Park Sterling Corporation (“Park Sterling”) entered into an Agreement and Plan of Merger (the “Merger Agreement”) pursuant to which the Company will be merged with and into Park Sterling.Under the terms of the Merger Agreement, each outstanding share of the Company’s common stock will be converted into the right to receive either (i) $3.30 in cash or (ii) 0.6667 of a share of Park Sterling’s common stock.The election of consideration by the holders of the Company’s common stock is subject to the limitation that no more than 40% of the shares of the Company’s common stock be exchanged for cash. Park Sterling and the Company have received approvals for the merger by the federal and state banking regulatory authorities.The merger is expected to close in the late third or early fourth quarter of 2011, and is subject to approval by the Company’s shareholders and the satisfaction of the closing conditions set forth in the Merger Agreement. Note 3 - Supplemental Cash Flow Information (Dollars in thousands) Six Months Ended June 30, Cash paid during the period for: Income taxes $ $ Interest Noncash investing and financing activities: Foreclosures on loans $ $ Note 4 - Shareholders' Equity During the first six months of 2011, the Company sold 44,129 shares of treasury stock for total proceeds of $122,000.From April 2009 through March 2011, the Company’s 401(k) plan and Dividend Reinvestment and Stock Purchase Plan purchased shares from treasury versus the open market to generate additional capital for the Company.The purchase prices for these transactions are valued based on the end of day closing market price of the security. -7- COMMUNITY CAPITAL CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Note 5 – Earnings (Losses) Per Share A reconciliation of the numerators and denominators used to calculate basic and diluted earnings (losses) per share are as follows: (Dollars in thousands, except per share) Six Months Ended June 30, 2011 Income (Numerator) Shares (Denominator) Per Share Amount Basic earnings (losses) per share Income (losses) available to common shareholders $ $ Effect of dilutive securities Unvested restricted stock - Diluted earnings (losses) per share Income (losses) available to common shareholders plus assumed conversions $ $ (Dollars in thousands, except per share) Six Months Ended June 30, 2010 Income (Numerator) Shares (Denominator) Per Share Amount Basic earnings (losses) per share Income (losses) available to common shareholders $ $ Effect of dilutive securities Unvested restricted stock - Diluted earnings (losses) per share Income (losses) available to common shareholders plus assumed conversions $ $ (Dollars in thousands, except per share) Three Months Ended June 30, 2011 Income (Numerator) Shares (Denominator) Per Share Amount Basic earnings (losses) per share Income (losses) available to common shareholders $ ) $ ) Effect of dilutive securities Unvested restricted stock - - Diluted earnings (losses) per share Income (losses) available to common shareholders plus assumed conversions $ ) $ ) -8- COMMUNITY CAPITAL CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Note 5 - Earnings (Losses) Per Share - continued (Dollars in thousands, except per share) Three Months Ended June 30, 2010 Income (Numerator) Shares (Denominator) Per Share Amount Basic earnings (losses) per share Income (losses) available to common shareholders $ $ Effect of dilutive securities Unvested restricted stock - Diluted earnings (losses) per share Income (losses) available to common shareholders plus assumed conversions $ $ Due to the net loss available to common shareholders for the three month period ended June 30, 2011, the unvested restricted stock was deemed to be antidilutive. Note 6 - Comprehensive Income (Loss) The following tables set forth the amounts of other comprehensive income (losses) included in equity along with the related tax effects: Six Months Ended June 30, 2011 (Dollars in thousands) Pre-tax Amount (Expense) Benefit Net-of-tax Amount Unrealized gains on securities: Unrealized holding gains arising during the period $ $ ) $ Less: reclassification adjustment for gains realized in net income ) Net unrealized gains on securities ) Other comprehensive income $ $ ) $ Six Months Ended June 30, 2010 (Dollars in thousands) Pre-tax Amount (Expense) Benefit Net-of-tax Amount Unrealized losses on securities: Unrealized holding losses arising during the period $ ) $ $ ) Less: reclassification adjustment for gains realizedin net income ) Net unrealized losses on securities ) ) Other comprehensive loss $ ) $ $ ) -9- COMMUNITY CAPITAL CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Note 6 - Comprehensive Income (Loss) - continued Three Months Ended June 30, 2011 (Dollars in thousands) Pre-tax Amount (Expense) Benefit Net-of-tax Amount Unrealized gains on securities: Unrealized holding gains arising during the period $ $ ) $ Less: reclassification adjustment for gains realized in net income ) Net unrealized gains on securities ) Other comprehensive income $ $ ) $ Three Months Ended June 30, 2010 (Dollars in thousands) Pre-tax Amount (Expense) Benefit Net-of-tax Amount Unrealized gains on securities: Unrealized holding gains arising during the period $ ) $
